Case 2:20-cv-00012-JRG-RSP Document 10 Filed 03/10/20 Page 1 of 3 PagelD #: 65

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

TRAXXAS, L.P., §
Plaintiff(s), :
VS. § CIVIL ACTION NO. 2:20-CV-12-JRG-RSP
EGRANDBUY, INC.,
Defendant(s).
AFFIDAVIT OF SERVICE

 

Came to my hand on Wednesday, February 5, 2020 at 2:00 PM,

Executed at: 8427 SECURA WAY, SANTA FE SPRINGS, CA 90670

within the county of LOS ANGELES at 12:06 PM, on Friday, February 21, 2020,
by delivering to the within named:

EGRANDBUY, INC.
By delivering to its Authorized Representative, EVONNE WONG, a true copy of this

SUMMONS IN A CIVIL ACTION, COMPLAINT FOR TRADEMARK
INFRINGEMENT, UNFAIR COMPETITION, DILUTION, AND UNJUST
ENRICHMENT with EXHIBITS attached and CIVIL COVER SHEET

having first endorsed thereon the date of the delivery.

BEFORE ME, the undersigned authority, on this day personally appeared J. SHULTZ who after being duly sworn on oath
states: "My name is J. SHULTZ. I am a person over eighteen (18) years of age and | am competent to make this affidavit.
Iam aresident of the State of California. I have personal knowledge of the facts and statements contained in this affidavit
and aver that each is true and correct. I am not a party to this suit nor related or affiliated with any herein, and have no
interest in the outcome of the suit. | have never been convicted of a felony or of a misdemeanor involving moral turpitude.”

By:
J. SHU -PROCESS SERVER

 

Subscribed and Sworn to by J. SHULTZ, Before Me, the undersigned authority, on this

2asof day of Rehewary 2020. A 9K

Notary Public in anfifor the State of California

   
  

    
 

* (ie ANNE. YOST
0 Gee COMM. #2177033 &
‘eles dpe NOTARY PUBLIC « CALIFORNIA @

 

CaO) LOS ANGELES COUNTY O
swag COMM, EXPIRES JAN, 5, Ne :

>
e
t

   
  
Case 2:20-cv-00012-JRG-RSP Document 10 Filed 03/10/20 Page 2 of 3 PagelD #: 66
Case 2:20-cv-00012-JRG-RSP Document6 Filed 02/05/20 Page 1 of 2 PagelD #: 57

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Texas

Traxxas, L.P.

 

Plaintifffs)

V. Civil Action No. 2:20-cv-12-JRG-RSP

eGrandbuy, Inc.

 

ee NN ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) eGrandbuy, Inc.
clo Jiong Ma
8427 Secura Way
Santa Fe Springs, CA 90670

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: William E. Davis, III

The Davis Firm, PC

213 N. Fredonia Street, Suite 230
Longview, TX 75601
bdavis@bdavisfirm.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 2/5/20. © SOouD A. O'fes i

 

Signature of Clerk or Deputy Clerk

 
Case 2:20-cv-00012-JRG-RSP Document10 Filed 03/10/20 Page 3 of 3 PagelD #: 67
Case 2:20-cv-00012-JRG-RSP Document6 Filed 02/05/20 Page 2 of 2 PagelD #: 58

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No, 2:20-cv-12-JRG-RSP

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (date)

(1 I personally served the summons on the individual at (place)

 

on (date) ;or

 

(1 T left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) ; or
© I returned the summons unexecuted because 3; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

** SEE ATTACHED*”
*** AFFIDAVIT ***
